Citation Nr: 1745493	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-11 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to receipt of nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1942 to December 1945. The appellant is his surviving spouse, having filed a claim for nonservice-connected death pension.

The case is before the Board of Veterans' Appeals (Board) from a November 2011 decision of the RO, denying pension due to excessive countable income for VA purposes. The Board remanded the claim on appeal in September 2016 for additional development of the record. The development has been completed and the case has been returned to the Board.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The appellant was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant's income is shown to have exceeded the maximum countable income allowable for receipt of death pension benefits.


CONCLUSION OF LAW

The termination of the appellant's nonservice-connected death pension benefits effective November 1, 2011 was proper. 38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Death Pension

The appellant is the surviving spouse of a Veteran who had qualifying wartime service; as such, she was entitled to (and prior to November 1, 2011, received) a rate of pension set by law, reduced by the amount of her countable income. 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23. The appellant contends that she is entitled to restoration of her VA death pension benefits based on the Veteran's service. 

VA death pension, however, is an income-based benefit, for low income qualifying survivors of deceased Veterans. Specifically, the maximum rate of death pension benefits that may be paid is set by law. An otherwise qualifying claimant will be paid up to the maximum rate, reduced by the amount of her countable income. 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  

In other words, any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income. Thus, if the appellant's annual income exceeds the maximum payable rate, the entire amount is offset, and the appellant is not entitled to any death pension benefits.  

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which they are received unless specifically excluded under 38 C.F.R. § 3.272; 38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272. Such income is therefore included as countable income.  

Any medical expenses in excess of five percent of the maximum annual pension rate, which have been paid, may be excluded from an individual's income for the same 12- month annualization period to the extent they were paid. 38 C.F.R. § 3.272(g)(1)(iii). Expenses of last illness, burials and just debts may also be deducted from countable income.

The maximum annual pension rate (MAPR) for 2011 was $7,933 per year. If her income from other sources exceeded that amount, she was not entitled to death pension.  

The appellant's income prior to November 1, 2011 was noted to have been $11,112 (and $13,620) per year. Expenses of last illness and burial totalling $6,342 reduced the appellant's countable income to $4,770 (and $7278) which was less than the MAPR of $7,933. Thus she was entitled to and received pension benefits prior to November 1, 2011.

However, beginning November 1, 2011 her income was noted to have been $10,980 per year, which is substantially in excess of the MAPR of $7,933 for 2011. 

The MAPR for 2012 was $8,219 per year. The appellant's SSA income for 2012 was noted to have been $948.00 per month or $11,376.00 per year, which is substantially in excess of the MAPR of $8,219 for 2012. 

As noted, medical expenses to the extent they exceed five percent of the MAPR are deducted from income. For 2012, five percent of the MAPR is $411.00. The appellant submitted medical expenses totalling $167.40 ($32.96, $64.44, $70.00) for 2012 which is less than the required $411. Her medical expenses cannot be deducted and her income of $11,376.00 remains substantially in excess of the MAPR of $8,219 for 2012. 

The MAPR for 2013 was $8,359 per year. The appellant's SSA income for 2013 was noted to have been $948.00 per month or $11,376.00 per year, which is substantially in excess of the MAPR of $8,359 for 2013. 

Again, medical expenses to the extent they exceed five percent of the MAPR are deducted from income. For 2013, five percent of the MAPR is $418.00. The appellant submitted medical expenses totalling $200.00 ($45.00, $35.00, $120.00) for 2013 which is less than the required $418. Her medical expenses cannot be deducted and her income of $11,376.00 remains substantially in excess of the MAPR of $8,359 for 2013. 

The MAPR for 2014 was $8,485 per year. The appellant's SSA income for 2014 was noted to have been $995.00 per month or $11,940.00 per year, which is substantially in excess of the MAPR of $8,485 for 2014. 

For 2014, five percent of the MAPR is $424.00. The appellant submitted medical expenses totalling $195.00 ($120.00, $65.00, $10.00) for 2014 which is less than the required $424. Her medical expenses cannot be deducted and her income of $11,940.00 remains substantially in excess of the MAPR of $8,484 for 2014. 

The MAPR for 2015 was $8,630 per year. The appellant's SSA income for 2015 was noted to have been $995.00 per month or $11,940.00 per year, which is substantially in excess of the MAPR of $8,630 for 2015. 

For 2015, five percent of the MAPR is $432.00. The appellant submitted medical expenses totalling $206.23 ($10.00, $94.80, $18.45, $15.90, $22.65, $21.93, $15.90, $6.60) for 2015 which is less than the required $432. Her medical expenses cannot be deducted and her income of $11,940.00 remains substantially in excess of the MAPR of $8,630 for 2015. 

The MAPR for 2016 was $8,630 per year. The appellant's SSA income for 2016 was noted to have been $995.00 per month or $11,940.00 per year, which is substantially in excess of the MAPR of $8,630 for 2016. 

For 2016, five percent of the MAPR is $432.00. The appellant submitted medical expenses totalling $411.28 ($25.10, $20.00, $22.15, $3.93, $25.10, $41.00, $41.00, $41.00, $41.00, $41.00, $10.00, $100) for 2016 which is less than the required $432. Her medical expenses cannot be deducted and her income of $11,940.00 remains substantially in excess of the MAPR of $8,630 for 2016. 

The MAPR for 2017 is $8,656 per year. The appellant's SSA income for 2017 is noted to be $995.00 per month or $11,940.00 for the year, which is substantially in excess of the MAPR of $8,656 for 2017. 

For 2017, five percent of the MAPR is $433.00. To date, the appellant submitted medical expenses totalling $279.97 ($80.00, $199.97) for 2017 which is less than the required $433. Her medical expenses cannot be deducted and her income of $11,940.00 remains substantially in excess of the MAPR of $8,656 for 2017. 

Based on the evidence of record, the appellant's income is above the maximum allowable for death pension purposes.  Under these circumstances, termination of the VA death pension benefits was proper and restoration of her death pension benefits is not warranted.  

While the Board recognizes the Veteran's honorable service to his country, it is bound by the law and regulations governing the payment of VA benefits. Utility bills, rent payments and insurance premiums are not expenses that may be used to reduce the appellant's countable income. Because Congress prohibits the payment of VA death pension to those whose countable income exceeds statutory limits, and the appellant's income exceeds those limits, she is not legally entitled to VA death pension benefits. 

The appellant should understand that if her income decreases, or she incurs unreimbursed medical expenses she may reapply for benefits.


ORDER

As termination of the appellant's nonservice-connected death pension benefits effective November 1, 2011 was proper, entitlement to nonservice-connected death pension benefits is denied.   



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


